DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #06-020
September 19, 2006
Dear State Medicaid Director:
This is an urgent reminder to all State Medicaid programs that, as covered entities under the
Health Insurance Portability and Accountability Act of 1996 (HIPAA), States must accept and
use, by May 23, 2007, National Provider Identifiers (NPIs) in electronic transactions for which
the Secretary has adopted a standard (i.e., standard transactions). Please make certain that your
Medicaid Management Information System (MMIS) is prepared to accept and use NPIs for all
HIPAA defined health care providers. You should also instruct such providers to apply for their
NPIs if they have not already done so.
Please review the following Centers for Medicare & Medicaid Services’ (CMS) announcements
and guidance about the NPI to assist you in meeting the compliance date, as established in the
January 23, 2004, Federal Register rule (69 Fed. Reg. 3434).
Letter to Health Care Providers from the CMS Administrator (May 6, 2005)
The CMS Administrator announced May 23, 2005, as the start date of enumeration for the NPI.
The NPI is the standard unique health identifier that was adopted by the Secretary of Health and
Human Services under HIPAA for all health care providers.
The Administrator’s announcement letter:
• Informs health care providers about the NPI;
• Describes three ways to obtain an NPI; and
• Provides guidance once the NPI has been obtained.
The letter, which also provides contacts and resources, should health care providers have
questions about the NPI, can be viewed at the dedicated NPI Web page on the CMS Web site at:
http://www.cms.hhs.gov/apps/npi/01_overview.asp.
The CMS Guidance Related to Subpart Enumeration for Covered Organization Health Care
Providers and Responding to Providers
Please be advised that Medicaid, as with all other health plans, cannot dictate how providers
enumerate subparts. Subpart determination is necessary to ensure that entities within a covered
organization, that need to be uniquely identified in HIPAA standard transactions, obtain NPIs for
that purpose. Each State Medicaid program may want to develop a document similar to the

Page 2 – State Medicaid Directors
“Medicare Expectations on Determination of Subparts by Medicare Organization Health Care
Providers who are Covered Entities under HIPAA.” Any State document can encourage, but
cannot require, subpart enumeration to mirror the Medicaid program’s provider enrollment and
assignment of current legacy provider numbers.
If contacted, the State agency, or any State Medicaid program representative, should remind
callers that the NPI is for use on all HIPAA standard transactions, not only the HIPAA standard
transactions they conduct with Medicaid. Callers should also be informed that Medicaid
programs and other health plans cannot instruct providers on how to enumerate subparts. The
callers should be referred to the authoritative documents and other resources on the CMS NPI
Web site, identified on page one, to help them make these decisions.
Atypical Providers
Atypical providers are providers that do not provide health care, as defined under HIPAA in
Federal regulations at 45 CFR section 160.103. Taxi services, home and vehicle modifications,
and respite services are examples of atypical providers reimbursed by the Medicaid program.
Even if these atypical providers submit HIPAA transactions, they still do not meet the HIPAA
definition of health care and therefore cannot receive an NPI. Therefore, the MMIS must be
prepared to accommodate the current legacy numbers for atypical providers.
Medicaid Management Information System
The MMIS must be prepared to accept and accommodate the NPI. Methods that the State may
use include remediation or the development of a crosswalk. The State may want to consider a
testing plan involving acceptance and processing of transactions with the NPI and legacy number
in separate, phased-in stages.
Please ensure that your NPI test plan includes testing with providers so that they receive
appropriate reimbursement and are properly identified. CMS has approved enhanced funding at
the 90-percent Federal financial participation level for any of the MMIS-related gap analysis and
remediation activities under an approved Advanced Planning Document.
For more information on NPI, check the following Web site at:
http://www.cms.hhs.gov/NationalProvIdentStand/04_education.asp#TopOfPage. There are
numerous downloads and links with information and instructions on how to apply.
Because of the critically important role the NPI will play in future Medicaid reimbursement, we
have been asked to keep the CMS Administrator’s office informed on the progress States are
making to ensure their systems are NPI-compliant as of May 23, 2007. We have asked our
regional office systems staff to work closely with your staff to monitor and report to us the status
of your system’s readiness on a periodic basis over the next 12 months.

Page 3 – State Medicaid Directors
If you have any question concerning this letter, please contact Mr. Edward C. Gendron, Director,
Finance, Systems and Budget Group, at (410) 786-1064, or by e-mail at:
Edward.Gendron@cms.hhs.gov
I appreciate your attention in addressing this effort and in making this transition successful.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
All CMS Regional Administrators
All CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director, Health Policy
Council of State Governments

